 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   MATTHEW C. MORGAN,              )             CASE NO.: EDCV 18-00284-ADS
                                     )
12                    Plaintiff,     )             ORDER AWARDING
                                     )             EAJA FEES
13               v.                  )
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social Security )
15   Administration,                 )
                                     )
16                    Defendant.     )
     ______________________________ )
17
18         Based upon the parties’ Stipulation for Award and Payment of Equal Access
19   to Justice Act (EAJA) Fees (“Stipulation”),
20         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
21   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND
22   FOUR HUNDRED THIRTY-SIX DOLLARS and 00/cents ($2,436.00), as
23   authorized by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the
24   Stipulation.
25         DATED: 2/27/19                   /s/ Autumn D, Spaeth
                                    __________________________________
                                    HONORABLE AUTUMN D. SPAETH
26                                  UNITED STATES MAGISTRATE JUDGE
27
28




                                              1
